DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 13, and 18 recite “criterion.”  This is a generic term.  The specification envisions certain criteria, e.g. “exact connection latency, storage access time profiles.”  However, the generic term criterion encompasses other subject matter when applied to storage media: manufacturer, model name, etc.  There is no evidence that Applicant contemplated the entire genus of criterion.  See MPEP § 2163.02.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 13, and 18 recite “criterion.”  It is unclear what the metes and bounds of this term are.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “the fourth criterion.”  There is insufficient antecedent basis for this term.  It appears as though “claim 1” should read “claim 10,” and therefore “claim 1” is read as “claim 10” for the purposes of examination.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “the fourth criterion.”  There is insufficient antecedent basis for this term.  It appears as though “claim 1” should read “claim 10,” and therefore “claim 1” is read as “claim 10” for the purposes of examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al., US 2015/0092550 (hereinafter “Christian”), and Dalton, US 2013/0117225 A1 (hereinafter “Dalton”).

Christian incorporates Dalton by reference.  Christian ¶ 0005.

As per claim 1, Christian teaches:
a first data node comprising: a first storage medium having a first criterion; a second storage medium having a second criterion that is substantially different from the first criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”), where a first node of the number of nodes is the claimed first data node, and the access-rate is the criterion; and
a second data node comprising a third storage medium having a third criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”), where a first node of the number of nodes is the claimed first data node, and the access-rate is the criterion;
wherein the system is configured to:
store a first copy of a piece of data in the first storage medium (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”);
store a second copy of the piece of data in the third storage medium (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”); and
schedule a computing job associated with the piece of data to one of the data nodes (Christian ¶ 0005, “a Map-Reduce job”).

As per claim 2, the rejection of claim 1 is incorporated, and Christian further teaches:
wherein the third criterion is substantially the same as the second criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0043, “Storage resources 126 a-c, 126 i are high-access-rate storage media, such as flash storage drives. Meanwhile, storage resources 128 a-c, 128 i are low-access-rate storage media, such as hard disk drives (e.g., SATA) or any other storage medium that can be maintained on-line in cluster 104.”, ¶ 0045, “Thus, in a preferred embodiment of the invention the relative difference in access-rate between high-access-rate storage media 126 a-c, 126 i and low-access-rate storage media 128 a-c, 128 i should be at least a factor of 3 and more preferably a factor of 10 or higher.”), where the hard disk drives’ access rates are substantially the same. 

As per claim 3, the rejection of claim 1 is incorporated, and Christian further teaches:
wherein the third criterion is substantially different from the second criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0043, “Storage resources 126 a-c, 126 i are high-access-rate storage media, such as flash storage drives. Meanwhile, storage resources 128 a-c, 128 i are low-access-rate storage media, such as hard disk drives (e.g., SATA) or any other storage medium that can be maintained on-line in cluster 104.”), where official notice is taken that different hard disk drives have substantially different access rates while still being significantly outclassed by flash storage, i.e., a 7200 RPM hard disk drive generally has a faster access rate than a 5400 RPM hard disk drive.

As per claim 9, the rejection of claim 1 is incorporated, and Christian further teaches:
a third data node comprising a third storage medium having a fourth criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ “The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node.”).

As per claim 13, Christian teaches:
storing a first copy of a piece of data in a first storage medium having a first criterion at a first data node (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”), where a first node of the number of nodes is the claimed first data node, and the access-rate is the criterion, wherein the first data node comprises a second storage medium having a second criterion that is substantially different from the first criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”);
storing a second copy of the piece of data in a third storage medium having a third criterion at a second data node (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”), wherein the third criterion is substantially different from the first criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”); and
scheduling a computing job associated with the piece of data to the first data node (Christian ¶ 0005, “a Map-Reduce job”).

As per claim 14, the rejection of claim 13 is incorporated, and Christian further teaches:
wherein the third criterion is substantially the same as the second criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0043, “Storage resources 126 a-c, 126 i are high-access-rate storage media, such as flash storage drives. Meanwhile, storage resources 128 a-c, 128 i are low-access-rate storage media, such as hard disk drives (e.g., SATA) or any other storage medium that can be maintained on-line in cluster 104.”, ¶ 0045, “Thus, in a preferred embodiment of the invention the relative difference in access-rate between high-access-rate storage media 126 a-c, 126 i and low-access-rate storage media 128 a-c, 128 i should be at least a factor of 3 and more preferably a factor of 10 or higher.”), where the hard disk drives’ access rates are substantially the same. 

As per claim 15, the rejection of claim 13 is incorporated, and Christian further teaches:
performing background load balancing between the first data node and the second data node (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶¶ 0059-64).

As per claim 16, the rejection of claim 15 is incorporated, and Christian further teaches:
wherein performing the background load balancing is based on congestion within the first data node and the second data node (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0059, “Suitable popularity metrics can be based on not just on the number of client requests, but the processing load or I/O throughput associated with individual client request for file 148.”).

As per claim 17, the rejection of claim 11 is incorporated, and Christian further teaches:
maintaining a directory tree of the first copy of the piece of data in the first storage medium at the first data node and the second copy of the piece of data in the third storage medium at the second data node (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0051, “Correspondingly, metadata 138 kept by master 112 i indicates the path to file 134 stored in high-access-rate storage medium 126 c of node 112 c.”).

As per claim 18, Christian teaches:
arranging a distributed file system into a first tier comprising a storage medium having a first criterion and a second tier comprising a storage medium having a second criterion that is substantially different from the first criterion (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”), where the access-rate is the criterion;
storing active data within the first tier (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0017, “Thus, a second file from the low-access-rate storage medium can be migrated to the freed-up high-access-rate storage medium.”);
storing inactive data within the second tier (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0017, “When the popularity of the file drops below a certain set threshold, the file is removed from the high-access-rate storage medium.”); and
determining data node in the first tier to associate with a computing job (Christian ¶ 0005, “a Map-Reduce job”).

As per claim 19, the rejection of claim 18 is incorporated, and Christian further teaches:
writing a first copy of a piece of data to the first tier (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”), and
writing one or more second copies of the piece of data to the second tier (Christian ¶ 0005, “A distributed storage medium management protocol determines whether to place data files in the high-access-rate or in the low-access-rate storage media depending on the data file's popularity.”; Dalton ¶ 0015, “A file, which is to be served to the one or more clients, is written to the high-access-rate storage medium of a serving node that is selected from among k-1 nodes excluding the master node. The file is also written to low-access-rate storage medium of each of k-2 nodes excluding the master node and the serving node”).

As per claim 20, the rejection of claim 18 is incorporated, and Christian further teaches:
further comprising evicting data from the first tier into the second tier based on a usage of the data (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0017, “When the popularity of the file drops below a certain set threshold, the file is removed from the high-access-rate storage medium.”).

As per claim 21, the rejection of claim 20 is incorporated, and Christian further teaches:
wherein the usage comprises a pseudo-first-in-first-out scheme (Christian ¶ 0005, “A high availability cluster as taught by Dalton has nodes provisioned with high-access-rate and low-access-rate non-transitory storage media.”; Dalton ¶ 0060, “policies such as least-recently used (LRU) file blocks”), where LRU is pseudo-FIFO (Specification ¶ 0085).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al., US 2015/0092550 (hereinafter “Christian”), and Dalton, US 2013/0117225 A1 (hereinafter “Dalton”), in view of Buyya et al., US 2010/0281166 A1 (hereinafter “Buyya”).

As per claim 10, the rejection of claim 1 is incorporated, but Christian does not teach:
wherein the system is configured to schedule the computing job associated with the piece of data to the first data node based, at least in part, on a fourth criterion of the first storage node.

The analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on load or QoS requirements (i.e., completion time) (Buyya ¶ 0083).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Christian and Buyya by assigning the Map-Reduce tasks of Christian to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

As per claim 11, the rejection of claim 10 is incorporated, but Christian does not teach:
wherein the fourth criterion comprises a processing load.

The analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on load (Buyya ¶ 0083).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Christian and Buyya by assigning the Map-Reduce tasks of Christian to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

As per claim 12, the rejection of claim 10 is incorporated, but Christian does not teach:
wherein the fourth criterion comprises a completion time.

The analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on QoS requirements (i.e., completion time) (Buyya ¶ 0083).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Christian and Buyya by assigning the Map-Reduce tasks of Christian to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 8, 1, 1, 1, 1, 1, 1, 1, 1, 4, 4, 6, 1, 1, 4, and 3, respectively, of U.S. Patent No. 9,773,014. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ’014 patent.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,773,014 in view of Buyya et al., US 2010/0281166 A1 (hereinafter “Buyya”).
Although the ’014 claim is silent as to the claimed assignment of computing jobs based on a fourth criteria, the analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on load or QoS requirements (i.e., completion time) (Buyya ¶ 0083).
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the ’014 patent using Buyya by assigning Map-Reduce to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 9, 1, 1, 1, 1, 1, 1, 1, 1, 4, 4, 7, 17, 17, 18, and 18, respectively, of U.S. Patent No. 10,223,376. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ’376 patent.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,223,376 in view of Buyya et al., US 2010/0281166 A1 (hereinafter “Buyya”).
Although the ’376 claim is silent as to the claimed assignment of computing jobs based on a fourth criteria, the analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on load or QoS requirements (i.e., completion time) (Buyya ¶ 0083).
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the ’376 patent using Buyya by assigning Map-Reduce to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

Claims 1-9 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 9, 1, 1, 1, 1, 1, 1, 10, 10, 12, 12, 16, 17, 17, 18, and 18, respectively, of U.S. Patent No. 11,036,691. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ’691 patent.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,691 in view of Buyya et al., US 2010/0281166 A1 (hereinafter “Buyya”).
Although the ’691 claim is silent as to the claimed assignment of computing jobs based on a fourth criteria, the analogous and compatible art of Buyya, however, teaches assigning a Map-Reduce task to a node based on load or QoS requirements (i.e., completion time) (Buyya ¶ 0083).
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the ’691 patent using Buyya by assigning Map-Reduce to nodes using the scheduler of Buyya in order to efficiently execute the Map-Reduce job.

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach scheduling a job on a node hosting the data in a fast tier over a node hosting the data in a fast tier based on an availability of a fast copy of the data. K.R. et al., hatS: A Heterogeneity-Aware Tiered Storage for Haddoop, merely teaches preferably scheduling the job on a node hosting the data in any tier over a node that doesn't hold the data at all. Agarwal, Heterogeneous Storages in HDFS, teaches that copies are all placed on the same type of storage medium, instead of a fast copy on a faster type, and slower copies on a slower type. Gupta, ThroughputScheduler: Learning to Schedule on Heterogeneous Hadoop Clusters, does not take into account the relative medium speed upon which the copy is stored, but rather the overall "disk I/O server capabilities", which differs from being a slow type insofar as the teachings of Gupta are not amenable to nodes potentially containing multiple storage media types. The locality, for disk I/O intensive applications, is better in the claimed invention than in Gupta, insofar as particular characteristics of the media storing actual copies of data, as opposed to the server as a whole, are considered. Although Lee et al., US 2013/0219405 A1, teaches scheduling jobs based on I/O load, this does not suggest the claimed subject matter of using the slow copy as a fallback from the fast copy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159